Citation Nr: 1713033	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-49 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B.J.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979 with additional service in the District of Columbia Army National Guard from July 1979 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), which she claims was caused by a sexual assault which occurred during her active duty service.  At her August 2015 hearing before the Board, she testified that in approximately June 1979, while walking on the base where she was stationed, she was sexually assaulted by another officer, who she identified as a sergeant, based on the stripes she saw on his uniform.  She also claimed that sometime following the rape she sought treatment for a venereal disease, and was given a shot for treatment.    

In August 2014, a VA medical opinion was obtained regarding the Veteran's claim for entitlement to service connection for a psychiatric disorder.  The VA psychologist reviewed the Veteran's claims file and found that a definitive decision could not be made without resort to undue speculation.  The psychologist questioned the credibility of the Veteran's statements regarding her alleged rape in service and subsequent treatment for a sexual transmitted disease.  However, the psychologist also recommended that the Veteran's complete service treatment records be obtained and examined for whether the Veteran had testing or treatment for a sexual transmitted disease during the time period from 1978 to 1980.  If evidence existed, then it would speak to the possibility that the alleged rape occurred.   

In November 2015, the Board remanded the issue on appeal in order to obtain additional outstanding treatment records, including the Veteran's complete personnel and service treatment records from the Adjutant General of the District of Columbia.  Additional records were received in February 2016.  These records include service treatment records from August 1979, one month after separation from active duty service, which show that the Veteran was treated for a possible venereal disease.  It was noted that the Veteran complained of "R/O V/D" and was in contact with a "friend" who was treated for "G.C." (gonorrhea), and now complained of discharge.  The records also indicated that she was given a shot in each hip for treatment.  

The Board notes that the evidence of record contains various psychiatric diagnoses including PTSD, major depressive disorder, and anxiety disorder; however no nexus opinions have been provided.  A June 2011 private psychosocial evaluation noted the Veteran's alleged sexual assault during service and provided a diagnosis of depressive disorder, not otherwise specified; generalized anxiety disorder; and delayed onset PTSD; but the social worker did not provide any opinion as to the etiology of the diagnoses and indicated that a more in-depth review of the Veteran's past treatments for mental health needed to be conducted.  A September 2011 letter from M.G., a nurse practitioner, indicated that the Veteran was being treated for PTSD and alcohol dependence "likely secondary to unresolved trauma," but did not specify what the unresolved trauma was.  VA treatment records and private treatment records also indicate that the Veteran discussed the alleged in-service sexual assault with psychiatric treatment providers.  

Given the August 2014 VA psychologist's opinion and the fact that the Veteran's service treatment records show that the Veteran sought treatment for a sexual transmitted disease shortly after active duty, the Board finds that an another VA examination is necessary.  

Additionally, the claims file contains VA treatment records up to July 2012 only.  The treatment records show that the Veteran was receiving continuing mental health care, so on remand, updated VA treatment records should be obtained.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from July 2012 to the present. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, the Veteran must be afforded a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder, including PTSD, is related to her active military service.  The electronic claims file must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.

Following a clinical examination of the Veteran and a review of the record, the psychiatrist must identify and examine all records indicating any signs/indicators of the claimed personal assault stressor alleged by the Veteran to have occurred during active service in 1979, and offer an opinion as to the clinical significance, if any, of such evidence.  VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault.  Based on the evidence of record, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as Veteran's statements and all other lay statements of record, to include those of the Veteran's mother and friends, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status. 

If a diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must specifically state whether that psychiatric disorder is related to the Veteran's active duty service, and the specific evidence upon which this opinion is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

